                                                         JS-6
1
2
3
4
5
6
7
8
9                    UNITED STATES DISTRICT COURT
10                 CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an          Case No.: EDCV 18-2029-GW-SHKx
     individual,
13
14   Plaintiff,                     ORDER DISMISSAL WITH
                                    PREJUDICE
15   v.
16   KAFE ROYALE, a business of
     unknown form; JOSEPH L.
17   AVAKIAN, TRUSTEE AND
18   BETTY A. AVAKIAN, TRUSTEE,
     OF THE JOSEPH L. AVAKIAN
19   AND BETTY A. AVAKIAN 2000
20   REVOCABLE TRUST; and DOES
     1-10, inclusive,
21
22                Defendants.

23
24
25
26
27
28
                             [PROPOSED] ORDER
                         DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Kafe Royal and
3    Betty A. Avakian (“Defendant”), the Court hereby enters a dismissal with prejudice
4    of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party
5    shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: May 21, 2019
8
9
                                      GEORGE H. WU, U.S. DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
